Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) Under 37 CFR 1.1
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/30/2022 has been entered.  
Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.
Please change the following:
		In claim 1, line 9, change “pully” to –pulley–
		In claim 25, line 2, change “pully” to –pulley–

The Examiner's Amendment to the record appears above is only for the purpose of resolving typing error issue, without changing the scope of the claims.  Should the changes be unacceptable to applicants, the applicants should contact the Examiner.  If needed, the applicant is advised to contact the Examiner prior to the payment of the Issue Fee.  The Applicant may also file an amendment, as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the Issue Fee.



Allowable Subject Matter

	Claims 1-7, 10-13, 15-16, 18-19 and 21-25 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of an electrical machine, comprising: a rotor and a stator, the rotor non-rotatably secured to a shaft [4] having a shaft end [5] that protrudes out of the rotor, the shaft has, at the shaft end, a belt pulley [9] that can be coupled in a torque-transmitting manner to a drive,
a bearing [7] non-rotatably secured to the shaft between the belt pulley [9] and the rotor, wherein the shaft with the rotor is rotatably mounted about a rotation axis within the stator via the bearing, and:
a spacer ring [11] non-rotatably secured to the shaft [5] between the belt pulley [9] and the bearing [7], wherein the spacer ring spaces the bearing from the belt pulley,
wherein two gaps [12a, 12b] that encircle the shaft [5] are disposed between the belt pulley [9] and the spacer ring [11], and between the spacer ring [11] and the bearing [7], respectively, and a plurality of blades [13] directed radially outwards arranged in at least one of the two gaps [12a, 12b], wherein the plurality of blades convey incoming contaminated air to the outside and protect the respective gap against dirt; as in claims 1 and 16; 
	or,
a spacer ring [11] non-rotatably secured to the shaft [5] between the belt pulley [9] and the bearing [7], wherein the spacer ring spaces the bearing from the belt pulley, wherein two gaps [12a, 12b] that encircle the shaft [5] are disposed between the belt pulley [9] and the spacer ring [11], and between the spacer ring [11] and the bearing [7], respectively, and a plurality of blades [13] directed radially outwards arranged in at least one of the two gaps [12a, 12b], wherein the plurality of blades convey incoming contaminated air to the outside and protect the respective gap against dirt; and, wherein the bearing is protected by respective seals [16] on both axial sides, and wherein one of the respective seals is disposed opposite the spacer ring [11], as in claim 24.

The above paragraph with pictorial reference numbers are only for explaining the reason of allowability, without changing scope of the allowable claims. 


    PNG
    media_image1.png
    669
    1073
    media_image1.png
    Greyscale


Comparing to the prior-art of the record, the most relevant prior art refs are US 5726511 and JP 58068517.
US 5726511 substantially discloses the claimed electric machine, particularly a bearing  non-rotatably secured to the shaft between the belt pulley and the rotor, wherein the shaft with the rotor is rotatably mounted about a rotation axis, and the bearing is protected by respective seals on both axial sides thereof, but except for the claimed spacer ring with its claimed features and location with respect to the bearing and the pulley.


    PNG
    media_image2.png
    574
    987
    media_image2.png
    Greyscale

JP 58068517 teaches an electrical machine comprises a seal ring [5] spaces the bearing from the element located axially above the bearing (see fig. 2 with the annotations).

    PNG
    media_image3.png
    487
    683
    media_image3.png
    Greyscale

Even the seal ring [5] is read as the claimed spacer ring, as in the present invention, in the JP 58068517 - Fig. 1 shows the sealing/spacer ring (5) being arranged between the shaft (1) and the casing (2) in radial direction and between the bearing (3) and a component located axially above the bearing, wherein the sealing/spacer ring (5) with the vane 5' to circulate the lubricating oil in the oil chamber (4) into the seal chamber (11) in accordance with the rotation of the ring 5.  Thus, JP 58068517 teaches the sealing/spacer ring [5] to be arranged between the bearing and the pulley and/or for conveying an incoming contaminated air-flow to the outside and protect the respective gap against dirt, as claimed in the present claimed invention.
Hence, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030.  The examiner can normally be reached on M-TH 7:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834